Citation Nr: 9933554	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to the assignment of a compensable disability 
evaluation for residual scarring from a knife wound to the 
left upper back.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active duty from June 1944 until May 1946.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded the case in May 1998 for a 
hearing before the Board at the RO.  The veteran did not 
report for the hearing scheduled in July 1999, and the RO has 
returned the case to the Board.  

In the December 1994 statement received from the veteran, it 
appears that he is requesting entitlement to a total rating 
based on individual unemployability due to his service 
connected disabilities.  This issue is referred to the RO for 
the appropriate action. 


REMAND

The veteran's representative pointed out in the August 1999 
brief to the Board that the veteran underwent VA examination 
in 1996 and that the RO failed to issue a supplemental 
statement of the case (SSOC) subsequent to the examination 
report.  He also noted that the last VA examination of the 
service connected knife wound was conducted in 1993.  
Although the veteran received a VA examination in 1996, there 
were no reported findings consistent with the residuals of a 
knife wound to the upper back.  Well-settled case law holds 
that when a claimant alleges that his or her service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 
(1997).

Additionally, the representative pointed out that in a letter 
submitted to the RO in June 1996, the veteran referred to 
receiving benefits from the Social Security Administration 
(SSA).  These records should be obtained.

The Board also notes that the March 1996 SOC lists the issue 
involving the scar as "Increased evaluation for service-
connected scar on left back currently evaluated at zero 
percent."  The veteran had appealed the initial disability 
evaluation assigned when service connection was granted by 
the June 1995 rating decision.  Later, Fenderson v. West, 
12 Vet. App. 119 (1999) held, in part, that the RO never 
issued a SOC concerning the issue involving the right 
testicle, as the document adding that issue to the appeal 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  Id. 
at 132, emphasis in the original.  Consequently, the RO 
should re-phrase this issue in the SSOC.

This case is REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the severity of his service-
connected knife wound.  The examiner is 
requested to report all symptomatology 
that can be attributed to the knife wound 
and provide a complete rationale for any 
opinion expressed.  The veteran's claims 
folder should be made available to the 
examiner.

2.  The RO should request the veteran to 
clarify if he is eligible for benefits 
from the SSA.  If he has been granted SSA 
disability benefits, the RO should obtain 
records pertinent to his claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

3.  The RO should readjudicate the issues 
of an increased rating for knife wound 
residuals and entitlement to pension 
benefits as outlined in Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  

4.  If any benefit sought on appeal, for 
which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a SSOC - which should 
phrase the issue involving the service-
connected knife wound in accordance with 
Fenderson -- and given the opportunity to 
respond thereto.

The appellant need take no action unless otherwise notified.  
The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












